*289Tlie opinion of the court was delivered by
Garrison, J.
We think that the action is transitory. The ■action is not brought to recover possession of the farm, but solely for damages for personal derelictions of a covenantor. Such an action is transitory. Ward v. Holmes, 2 Halst. 171; Mehrhof v. Railroad Company, 22 Vroom 56.
The point decided in Hill v. Nelson, 41 Vroom 376, and followed in Doherty v. Cement Company, 43 Id. 315, is aside from the present question, but the discussion contained in the former opinion is instructive. The rule to show cause is discharged, with costs.